Further modified and rehearing denied March 28, 1916.
On Petition for Rehearing.
(154 Pac. 578.)
Mr. L. G. Mackay, for the motion.
Mr. Frank 8. Grant, Mr. B. A. Kliks and Mr. W. T. Vinton, contra.
Department 2.
Mr. Justice Bean
delivered the opinion of the court.
But one question was involved in this case, namely, the amount of attorney’s'fees to be allowed for instituting the suit to foreclose a mortgage for about $12,000. Upon a petition for rehearing, defendant’s counsel calls attention to a statement in the plaintiff’s brief to the effect that if the trial court had allowed *622the sum of $200, it would have been satisfactory. ' This matter was obscured, as the brief covered considerable ground which was not deemed necessary to examine, and was therefore overlooked. It shows that the plaintiff would be satisfied with this small fee; therefore the prior opinion will be so modified as to allow plaintiff an attorney’s fee in the suit of $200. With this change the rehearing is denied.
Further Modified. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice McBride and Mb. Justice Harris concur.
Mr. Justice Eakin did not sit.